Citation Nr: 0940911	
Decision Date: 10/27/09    Archive Date: 11/04/09

DOCKET NO.  04-38 275A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for posttraumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Rochelle E. Richardson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1966 to May 1968.

This appeal to the Board of Veterans' Appeals (Board) is from 
a March 2003 rating decision by the Department of Veterans 
Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

In May 2007, to support his claim, the Veteran testified at a 
hearing at the RO before the undersigned Veterans Law Judge 
(VLJ) of the Board (also generally referred to as a "Travel 
Board" hearing).

In November 2007 the Board remanded this case to the RO via 
the Appeals Management Center (AMC) in Washington, DC, for 
further development and consideration.


FINDING OF FACT

The competent medical and other evidence of record 
establishes the Veteran's PTSD is at least as likely as not 
attributable to his military service.


CONCLUSION OF LAW

Resolving all reasonable doubt in his favor, the Veteran's 
PTSD was incurred in service.  38 U.S.C.A. §§ 1110, 5107 
(West 2002); 38 C.F.R. §§ 3.303, 3.304(f) (2009).




REASONS AND BASES FOR FINDING AND CONCLUSION

I.  The Duties to Notify and Assist

The Veterans Claims Assistance Act (VCAA) enhanced VA's 
duties to notify and assist Veterans with claims for VA 
benefits.  The VCAA was codified at 38 U.S.C.A. § 5100, 5102, 
5103, 5103A, 5107, 5126, and the implementing regulations 
were codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a).  

Here, though, since the Board is granting the Veteran's claim 
for service connection for PTSD - in full, there is no need 
to discuss whether there has been compliance with these 
notice-and-duty-to-assist provisions of the VCAA.  This is 
because even were the Board to assume, for the sake of 
argument, there has not been, this is ultimately 
inconsequential and, therefore, at most nonprejudicial, i.e., 
harmless error.  38 C.F.R. § 20.1102.  His claim is being 
granted, regardless.

II.  Entitlement to Service Connection for PTSD

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  
Service connection also may be granted for any disease 
diagnosed after discharge when all the evidence, including 
that pertinent to service, establishes the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

Service connection for PTSD, in particular, 
requires:  (1) medical evidence diagnosing the condition in 
accordance with 38 C.F.R. § 4.125(a) (i.e., DSM-IV); 
(2) credible supporting evidence that the claimed in-service 
stressor actually occurred; and (3) medical evidence of a 
link between current symptomatology and the claimed in-
service stressor.  38 C.F.R. § 3.304(f).  See also Cohen v. 
Brown, 10 Vet. App. 128 (1997).  



A "clear" diagnosis of PTSD is no longer required.  Rather, 
as mentioned, a diagnosis of PTSD need only be in accordance 
with 38 C.F.R. § 4.125(a), which simply mandates that, for VA 
purposes, all mental disorder diagnoses must conform to the 
fourth edition of the American Psychiatric Association's 
Diagnostic and Statistical Manual for Mental Disorders 
(DSM-IV).  See 38 C.F.R. § 3.304(f).  

The Court has taken judicial notice of the mental health 
profession's adoption of the DSM-IV as well as its more 
liberalizing standards to establish a diagnosis of PTSD.  The 
Court acknowledged the change from an objective "would evoke 
. . . in almost anyone" standard in assessing whether a 
stressor is sufficient to trigger PTSD to a subjective 
standard (e.g., whether a person's exposure to a traumatic 
event and response involved intense fear, helplessness, or 
horror).  Thus, as noted by the Court, a more susceptible 
person could have PTSD under the DSM-IV criteria given his or 
her exposure to a traumatic event that would not necessarily 
have the same effect on "almost everyone."  Cohen, 10 Vet. 
App. 128, 140-141 (1997).  

If the evidence establishes the Veteran engaged in combat 
with the enemy and the claimed stressor is related to that 
combat, in the absence of clear and convincing evidence to 
the contrary, and provided that the claimed stressor is 
consistent with the circumstances, conditions, or hardships 
of the Veteran's service, the Veteran's lay testimony alone 
may establish the occurrence of the claimed in-service 
stressor.  38 C.F.R. § 3.304(f)(2).  See also 38 U.S.C.A. 
§ 1154(b) and 38 C.F.R. § 3.304(d).  

If on the other hand there is no combat experience, or if 
there is a determination that the Veteran engaged in combat 
but the claimed stressor is unrelated to that combat, then 
there must be independent evidence corroborating the 
Veteran's statement as to the occurrence of the claimed 
stressor.  Doran v. Brown, 6 Vet. App. 283, 288-89 (1994).  
The Veteran's testimony, by itself, cannot, as a matter of 
law, establish the occurrence of a non-combat stressor.  
Dizoglio v. Brown, 9 Vet. App. 163, 166 (1996).  Moreover, a 
medical opinion diagnosing PTSD does not suffice to verify 
the occurrence of the claimed in-service stressors.  Cohen 
v. Brown, 10 Vet. App. 128, 142 (1997).  That is to say, a 
stressor cannot be established as having occurred by after-
the-fact medical nexus evidence.  Moreau v. Brown, 
9 Vet. App. 389, 395-396 (1996).  

Just because a physician or other health professional 
accepted appellant's description of his or her experiences as 
credible and diagnosed appellant as suffering from PTSD does 
not mean the Board is required to grant service connection 
for PTSD.  Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992).  
The Board is not required to accept an appellant's 
uncorroborated account of his or her active service 
experiences.  See Swann v. Brown, 5 Vet. App. 229, 233 (1993) 
and Wood v. Derwinski, 1 Vet. App. 190, 192 (1991).  However, 
a stressor need not be corroborated in every detail.  Suozzi 
v. Brown, 10 Vet. App. 307, 311 (1997).  See, too, Pentecost 
v. Principi, 16 Vet. App. 124 (2002).

With all of this in mind, the first and indeed perhaps most 
fundamental requirement for any service-connection claim is 
there must be competent evidence of the existence of the 
currently claimed disability.  Boyer, 210 F.3d at 1353; 
Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) (service 
connection presupposes a current diagnosis of the condition 
claimed, to at least confirm the Veteran has it; without this 
minimum level of proof, there is no valid claim).  Here, the 
Veteran's VA treatment records show he has been receiving 
treatment for PTSD for many years and include a January 2007 
VA psychologist's report providing a diagnosis of PTSD.  And 
in Cohen v. Brown, 10 Vet. App. 128 (1997), the Court noted 
that diagnoses of PTSD are presumably in accordance with 
DSM-IV, both in terms of the adequacy and sufficiency of the 
stressors claimed.  Therefore, the Board finds that the 
Veteran has the required current DSM-IV diagnosis of PTSD.  

The Veteran attributes his PTSD to both combat and noncombat-
related stressors in Vietnam, particularly asserting that, 
while at Ben Luc, Long Bien, Cat Bein, and Song Be with the 
9th and 53rd Signal Battalions, he:  (1) witnessed the killing 
and maiming of comrades, (2) saw mines and booby traps go 
off, (3) received sniper fire, as well as rocket and mortar 
attacks, and personally participated in firefights, including 
with Greg Vaughn around December 1966, (4) sustained head 
wounds due to shrapnel in Song Be, (5) carried dead bodies, 
and (6) felt responsible for the severe injuries sustained by 
a fellow servicemember, M.D.  See his May 2007 hearing 
testimony.  

Concerning these asserted combat-related stressors, the 
Veteran's service personnel records show he served in 
Vietnam, during the Vietnam War, from November 1966 until 
November 1967.  His service personnel records show his 
military occupational specialty (MOS) was radio operator and 
do not otherwise denote combat or that type of traumatizing 
event.  He received, among other medals and commendations, 
the National Defense Service Medal, the Vietnam Service 
Medal, the Vietnam Campaign Medal with device, and two 
overseas bars.  But while commendable in their own right, 
none of these medals is prima fascia evidence of his 
engagement in combat against enemy forces.  38 U.S.C.A. § 
1154(b), and the implementing VA regulation 38 C.F.R. § 
3.304(d) and (f), require that he have actually participated 
in combat with the enemy - meaning participated in events 
constituting an actual fight or encounter with a military foe 
or hostile unit or instrumentality, and does not apply if he 
only served in a general "combat area" or "combat zone" but 
did not himself engage in combat with the enemy.  
See VAOPGCPREC 12-99 (October 18, 1999).

That said, the Veteran's service personnel records document 
his being stationed with Company C, 9th Signal Battalion, 
between November 1966 and July 1967, and with Company B, 53rd 
Signal Battalion, between July and November 1967.  
Furthermore, the record contains information from the U. S. 
Army and Joint Services Records Research Center (JSRRC) in 
response to requests for information regarding the Veteran's 
asserted stressors essentially indicating that, while the 
JSRRC was unable to verify his having been wounded, his 
unit's participation in combat is confirmed.  See JSSRC 
letter dated in March 2009. 

More specifically, the JSRRC's March 2009 response includes 
information from Company C, 9th Signal Battalion, covering 
the period of April through June 1967, during which time the 
Veteran was stationed with that unit.  The information 
describes guerrillas and self-defense forces as being very 
active throughout the Mekong Delta, which includes the areas 
of Camp Martin Cox, Dong Tam, Tan An, Ben Phouc, Tan Tru, 
Rach Kien, Ben Luc, and the Mobile Riverine Force.  


The JSRRC's response further provides that, "[d]uring 
daylight, most contacts [were] characterized by short 
skirmishes of low intensity, usually initiated by sniper fire 
from tree lines or heavily vegetated stream banks."  It also 
provides that "[b]ooby traps appear[ed] to be placed in 
front of advancing friendly troops and maybe later retrieved 
once our forces clear[ed] the area."  And it provides, as 
well, that "[d]uring the hours of darkness there [were] 
several mortar attacks on US installations at Dong Tam, Tan 
An, and Ben Luc" and that "[t]here [also was] complementary 
firing of anti-tank weapons, automatic weapons, and small 
arms in some instances."  

The mere fact that the Veteran was stationed with a unit that 
was present while those enemy attacks occurred strongly 
suggests that he was, in fact, exposed to those attacks.  See 
Pentecost v. Principi, 16 Vet. App. 124 (2002) (base 
subjected to rocket attacks during time that Veteran was 
stationed at the base).  In other words, his presence with 
the unit at the time those attacks occurred corroborates his 
statement that he experienced those attacks personally.  So 
the Board finds that his combat-related stressor of having 
been subject to enemy fire while in Vietnam is sufficiently 
verified by the record.  

Additionally, the JSRRC's response provides that Morning 
Reports submitted by Company B, 53rd Signal Battalion, dated 
July 3, 1967 show P.F.C. M.S.D. was wounded as a result of 
hostile action on June 27, 1967.  The Veteran's 
service personnel records, however, indicate he was not 
assigned to Company B, 53rd Signal Battalion, until July 1967 
- so not until after P.F.C. M.S.D. was wounded.  According 
to the Veteran's May 2007 hearing testimony, M.D. was injured 
because the Veteran persuaded him to come out of his bunker, 
which caused him to be wounded by rocket fire.  Apparently 
then, this is not the same M.D., as the Veteran was not 
stationed with PFC M.S.D.'s unit until after P.F.C. M.S.D. 
had been injured.  So the Board finds the record does not 
confirm the Veteran's asserted stressor involving the 
wounding of a fellow servicemember, M.D.



That said, the only remaining question is whether the 
Veteran's PTSD diagnosis is a consequence of those 
experiences relating to combat, including the incidents that 
have been confirmed.  See Watson v. Brown, 4 Vet. App. 309, 
314 (1993) ("A determination of service connection requires a 
finding of the existence of a current disability and a 
determination of a relationship between that disability and 
an injury or disease incurred in service.").  See, too, 
Maggitt v. West, 202 F.3d 1370, 1375 (Fed. Cir. 2000); 
D'Amico v. West, 209 F.3d 1322, 1326 (Fed. Cir. 2000); 
Hibbard v. West, 13 Vet. App. 546, 548 (2000); and Collaro v. 
West, 136 F.3d 1304, 1308 (Fed. Cir. 1998). 

Concerning this purported relationship between the Veteran's 
combat-related stressors and the current diagnosis of PTSD, 
as previously noted in the Board's November 2007 remand, an 
October 2004 VA mental health professional at the Bay Pines 
VA Medical Center (VAMC) associated the Veteran's diagnosis 
of PTSD with one or more events from his military service.  
The examiner's report associates the Veteran's PTSD symptoms 
with "images and smells related to the war in Vietnam," as 
well as to "intrusive thoughts in which he replays these 
negative traumatic events related to Vietnam."  Another 
report from an October 2004 PTSD evaluation performed by the 
Director of the PTSD program relates the Veteran's PTSD 
symptoms to "events in which he experienced during combat 
operations, to include being shot at by snipers, spending a 
lot of time in the 'bush' on patrols, witnessing the deaths 
and maiming of comrades, and being in situations where there 
were mines and booby traps."  And a November 2004 report, 
also prepared by the Director of the PTSD program, suggests 
the Veteran's psychiatric symptoms associated with his PTSD 
relate to his combat service in Vietnam and provides that he 
experiences "significant war-zone psychological stressors to 
include witnessing the tragic killing and maiming of 
comrades, being in situations where there were mines and 
booby traps, and being shot at by enemy combatants."



The October and November 2004 VA treatment reports are 
thorough, 
well-reasoned, and based on objective clinical evaluations of 
the Veteran.  Hence, the findings in these reports have the 
proper foundation and predicate and, therefore, are entitled 
to a lot of probative weight.  See Elkins v. Brown, 5 Vet. 
App. 474 (1993); Black v. Brown, 5 Vet. App. 177 (1993).  
Therefore, the Board finds that the competent medical 
evidence of record establishes the Veteran's PTSD is at least 
as likely as not attributable to his military service - and 
in particular to his combat experience in Vietnam.  So he is 
entitled to service connection for PTSD, especially resolving 
all reasonable doubt concerning this in his favor.  
38 C.F.R. § 3.102; Alemany v. Brown, 9 Vet. App. 518, 519 
(1996).


ORDER

Service connection for PTSD is granted.



____________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


